DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases such as “Disclosed is” (See line 1) should not be present therein; and
The Abstract should be limited to 150 words or less.
Correction is required.  See MPEP § 608.01(b).

Specification
The abstract of the disclosure is objected to because:
On page 2, line 9 and page 6, line 18, “elastic rib” should be “elastic ring” (i.e., not “elastic rib” has been previously defined.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In regard to claim 1, an antecedent basis for “the elastic force” (see the last line) has not been defined.
In regard to claim 3, an antecedent basis for “the side” (see the last line) has not been defined.
In regard to claim 5, an antecedent basis for “the outer circumference” (see lines 1-2) has not been defined.
In regard to claim 9, an antecedent basis for “the orifice” (see line 2) has not been defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi (U.S. Patent 7,118,298).
In regard to claim 1, Tsutsumi discloses a button type tube comprised of a liquid storage tube 1 and a brush 4, 12, 17, 18, 19, 20 mounted on the liquid storage tube 1 characterized in that the brush comprises a cap 4, a rod core 17, 12, 18, 19 movably mounted in the cap and a spring 14 pressed between the cap 4 and the rod core , a button ring 13, 15 is mounted in the cap in a 
In regard to claim 2, a flange 7 radially protrudes from and upper end of the liquid storage tube and when the liquid storage tube is inserted into the cap, the flange is confined between the rod core and the elastic ring 13.
In regard to claim 3, the button ring 3 is elliptical (see Figure 4) and an abutting end abutting against the inner wall of the cap  (see Figure 1B) protrudes from the side of the elastic ring 13 relative to the button 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi in view of Vanoncini (U.S. Patent 8,142,093).
In regard to claim 9, although the Tsutsumi reference does not disclose the claimed inner plug, attention is directed to the Vanoncini reference, which discloses another liquid storage tube 2 having an applicator 6 attached to a cap 4 wherein an inner plug 11 (see Figure 2) is mounted 
In regard to claim 10, Vanoncini discloses a concave ring (see Figure 1) arranged on an inner wall of the storage tube 2 wherein a raised rib 20 engaged with the concave ring is arranged on an outer wall of the inner plug and an upper end 17 of the inner plug abuts against an upper edge of the liquid storage tube in order to enable the inner plug to be secured within the liquid tube.  As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the inner plug that may be used on the Tsutsumi device (as discussed above) can be secure thereto via the rib/ring arrangement as shown by Vanoncini in order to enable the inner plug to be secured to the storage tube. 

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Apodaca and Drugeon et al. references are cited as being directed to the state of the art as a teaching of other applicator bottles have a quick connect type cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
6/29/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754